Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: Lines 5-7 should be amended to reflect that U.S. Application No. 15/463,250 is now as U.S. Patent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by McCombie et al. (US PG Pub 2010/0298661).
Regarding claims 1, 5-8, 10, 18, McCombie et al. discloses a non-transitory computer readable medium configured to store a plurality of programmatic instructions for processing data indicative of physiological parameters comprising: code for receiving accelerometer data generated by an 
Regarding claim 2, McCombie et al. discloses wherein said plurality of programmatic instructions further comprises code for comparing said degree of correlation between the analyzed accelerometer data and the time of occurrence of the physiological data to a predetermined value ([0068], [0071], [0075]).
Regarding claim 3, McCombie et al. discloses wherein said code for correlating determines if an abnormal feature in the analyzed accelerometer data is correlated in time with the abnormal physiological condition ([0085]).
Regarding claim 4, McCombie et al. discloses wherein said degree of correlation is dependent upon at least one of the number of steps, the rate of steps, an amplitude of a physiological signal indicative of the physiological data, a duration of the physiological signal, or a noise level within the physiological signal ([0069]).
Regarding claim 9, McCombie et al. discloses code for analyzing the motion of the wearer using the analyzed accelerometer data to determine if the wearer is engaged in an activity causing an increase in the wearer’s respiration rate and causing the alarm to issue, based, at least in part, on said analysis ([0068]).
Regarding claim 11, McCombie et al. discloses code for causing the alarm to issue if the accelerometer data is indicative of cessation of all regular motion (“stationary period”) of the wearer or if the physiological data is unavailable ([0077]).
Regarding claim 12, McCombie et al. discloses code for analyzing the accelerometer data to determine a posture of the wearer and for recording changes in the posture ([0030-0031]).
Regarding claim 13, McCombie et al. discloses code for analyzing the accelerometer data to determine a posture of the wearer and for recording changes in the posture in relation to data obtained from the at least one physiological sensor, wherein the at least one physiological sensor comprises an ECG electrode ([0075]).
Regarding claim 14, McCombie et al. discloses code for determining a number of posture changes per hour and correlating the determined number with the accelerometer data to obtain an overall activity state of the wearer and code for causing a notification to issue if the overall activity state of the wearer does not lie with a predefined range ([0028], fig. 17a-b).
Regarding claim 15, McCombie et al. discloses code for detecting motion artifact induced signal changes in the physiological data using the accelerometer data ([0067]).
Regarding claim 16, McCombie et al. discloses said plurality of programmatic instructions further comprises code for suppressing an alarm associated with a non-invasive blood pressure reading if the accelerometer data is indicative of a physical activity greater than a threshold value ([0068]).
Regarding claim 17, McCombie et al. discloses code for suppressing an alarm by correlating the accelerometer data with one or more ECG waveforms ([0068]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie et al. (US PG Pub 2010/0298661) in view of Novack (US Pat 3,608,545).
Regarding claim 19, McCombie et al. discloses code for decreasing a priority level of the alarm if the ECG data is indicative of a ventricular tachycardia (“VTAC”) and the BP waveform is indicative of a continuing pulse with a regular rhythm and amplitude (“The alarm/alert related to VTAC is delayed, typically by 20-30 seconds, if the pulse is determined to be significant and the pulse rate measured during this period differs from patient's current pulse rate by less than 25%.” [0083]).  McCombie et al. does not expressly disclose code for increasing a priority level of the alarm if the ECG data is indicative of lack of cardiac activity and the BP waveform is indicative of a cessation of pulsatile activity of the wearer.  Novack teaches it is important to prioritize an alarm if dangerous conditions were detected in a patient, such as no arterial pulse and no ECG (col. 1, line 73 to col. 2, line 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McCombie et al. to prioritize an alarm if a patient showed signs of a lack of cardiac activity and pulsatile activity as taught by Novack as such a detection is an indication of dangerous conditions (col. 1, line 75).

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCombie et al. (US PG Pub 2010/0298661) in view of Allgeyer (US PG Pub 2008/0077027) and Espina et al. (US PG Pub 2010/0121157).
Regarding claim 20, McCombie et al. does not expressly disclose decreasing the level of the alarm if the ECG data is unavailable and the BP waveform is indicative of a continuing pulse with a regular rhythm and amplitude.  Allgeyer teaches it is known in the art to utilize two inputs in a health 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792